 Case 6:19-cv-00411-CEM-GJK Document 1 Filed 03/04/19 Page 1 of 5 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

ROBERT JOHNSTON,

       Plaintiff,                                           Case No. 6:19-cv-411

v.

HUNTER WARFIELD, INC.,

      Defendant.
________________________________________/

                                         COMPLAINT

       The Plaintiff, Robert Johnston (“Plaintiff”), hereby sues the Defendant, Hunter Warfield,

Inc. (“Defendant” or “Hunter Warfield”), and alleges:

                                Parties, Jurisdiction and Venue

       1.      Plaintiff is an individual and a resident of Seminole County, Florida.

       2.      Defendant is a foreign corporation with its principal place of business in Tampa,

Florida.

       3.      This is an action brought pursuant to 15 U.S.C. 1692k. Accordingly, this Court

has jurisdiction over this action under 28 U.S.C. § 1331 because this is a civil action arising

under the laws of the United States.

       4.      This Court has supplemental jurisdiction over the state law claim in this action

under 28 U.S.C. § 1367 because the state law claim is so related to the claim over which this

Court has original jurisdiction that they form part of the same case or controversy under Article

III of the U.S. Constitution.
  Case 6:19-cv-00411-CEM-GJK Document 1 Filed 03/04/19 Page 2 of 5 PageID 2



        5.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims asserted herein occurred in

this district.

        6.       All conditions precedent to bringing this action have occurred, been performed, or

have been waived.

                                          Common Facts

        7.       Defendant was engaged as a debt collector to collect a debt that the Defendant

alleges is owed by the Plaintiff and that was incurred for personal and household purposes.

Specifically, the alleged debt stems from an apartment lease (the “Alleged Debt”).

        8.       In attempting to collect the Alleged Debt, Hunter Warfield called Plaintiff

numerous times.

        9.       During phone calls with Mr. Johnston, Hunter Warfield’s representatives told Mr.

Johnston that interest was accruing on this debt even though his lease did not permit such

interest. This conduct constituted a violation of 15 U.S.C. § 1692e, which prohibits a debt

collector from using any false, deceptive, or misleading representation or means in connection

with the collection of any debt and which specifically prohibits a debt collector from falsely

representing the character or amount of any debt and from threatening to take action that cannot

legally be taken. This conduct also violated 15 U.S.C. § 1692f, which prohibits a debt collector

from attempting to collect any amount (including any interest, fee, charge, or expense incidental

to the principal obligation) unless such amount is expressly authorized by the agreement creating

the debt. This conduct also violated Section 559.72(9), Florida Statutes, which prohibits a debt

collector from attempting or threatening to enforce a debt when the debt collector knows that the




                                                 2
 Case 6:19-cv-00411-CEM-GJK Document 1 Filed 03/04/19 Page 3 of 5 PageID 3



debt is not legitimate, and which prohibits a debt collector from asserting the existence of a legal

right when the debt collector knows that the right does not exist.

          10.   Hunter Warfield was also harassing and abusive towards Mr. Johnston. During

telephone conversations, Hunter Warfield’s representatives harassed and insulted Mr. Johnston

and insinuated that Mr. Johnston was a bad person for not paying the alleged debt.

          11.   During one conversation, Mr. Johnston told Hunter Warfield’s representative that

he was driving and that it was not safe to continue the conversation.              Hunter Warfield’s

representative refused to end the call and continued harassing Mr. Johnston, imperiling his

safety. This conduct constituted a violation of 15 U.S.C. § 1692d, which prohibits a debt

collector from engaging in any conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a debt. This conduct also violated Section

559.72, which prohibits a debt collector from willfully engaging in conduct which can

reasonably be expected to abuse or harass a debtor.

          12.   Defendant made the above-described phone calls to Plaintiff in the Middle

District of Florida, and Plaintiff received the calls in the Middle District of Florida.

   COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

          13.   Plaintiff incorporates and realleges paragraphs 1 through 12 as if stated fully

herein.

          14.   The conduct of Defendant constituted violations of 15 U.S.C. § 1692d, 15 U.S.C.

§ 1692e and 15 U.S.C. § 1692f.

          15.   As a direct and proximate result of the wrongful conduct of Defendant, Plaintiff

has suffered actual damages, including mental anguish, embarrassment, loss of time, and

financial harm.


                                                  3
 Case 6:19-cv-00411-CEM-GJK Document 1 Filed 03/04/19 Page 4 of 5 PageID 4



          WHEREFORE, the Plaintiff, Robert Johnston, hereby demands judgment against the

Defendant, Hunter Warfield, Inc., for actual damages, statutory damages in the amount of

$1,000.00, court costs, reasonable attorney’s fees, injunctive relief, and any other further relief

this Court deems just and proper.

                           COUNT II – VIOLATION OF THE
                  FLORIDA CONSUMER COLLECTION PRACTICES ACT

          16.   Plaintiff incorporates and realleges paragraphs 1 through 12 as if stated fully

herein.

          17.   The conduct of Defendant constituted violations of Section 559.72, Florida

Statutes.

          18.   As a direct and proximate result of the wrongful conduct of Defendant, Plaintiff

has suffered actual damages, including mental anguish, embarrassment, loss of time, and

financial harm.

          WHEREFORE, the Plaintiff, Robert Johnston, hereby demands judgment against the

Defendant, Hunter Warfield, Inc., for actual damages, statutory damages in the amount of

$1,000.00, court costs, reasonable attorney’s fees, injunctive relief, and any other further relief

this Court deems just and proper.




                                                4
 Case 6:19-cv-00411-CEM-GJK Document 1 Filed 03/04/19 Page 5 of 5 PageID 5



                               Demand for Attorney’s Fees & Costs

          Pursuant to 15 U.S.C. § 1692k(a)(3) and Section 559.77(2), Florida Statutes, Plaintiff

Robert Johnston hereby demands an award of the attorney’s fees and costs incurred in this

matter.

                                      Demand for Jury Trial

          Plaintiff Robert Johnston hereby demands a jury trial on all claims asserted in this

Complaint and otherwise later asserted in this lawsuit.

DATED: March 4, 2019.                         Respectfully submitted,


                                              /s/ Joshua A. Mize
                                              Joshua A. Mize, Esq.
                                              Florida Bar No. 86163
                                              MIZE LAW, PLLC
                                              110 Front Street, Suite 300
                                              Jupiter, FL 33477
                                              Phone: (407) 913-6800
                                              Fax: (407) 604-7410
                                              Email: jmize@mize.law

                                              Attorney for the Plaintiff,
                                              Robert Johnston




                                                5
